 

Exhibit 10.16

 

OFFICE LEASE

 

THIS OFFICE LEASE is made and entered into as of October 5, 2015, by and between
GROVE II LLC, a Missouri limited liability company ("Landlord"), and ECLAT
PHARMACEUTICALS LLC, a Delaware limited liability company ("Tenant").

 

ARTICLE 1 - LEASE OF PREMISES

 

Section 1.01. Basic Lease Provisions and Definitions.

 

(a)          Leased Premises (shown outlined on Exhibit A attached hereto):
Suite 200 of the building located at 16640 Chesterfield Grove Road,
Chesterfield, Missouri 63005 (the "Building").

 

(b)          Rentable Area: approximately 12,000 rentable square feet. The
Rentable Area includes the square footage within the Leased Premises plus a pro
rata portion of the square footage of the common areas within the Building, as
reasonably determined by Landlord.

 

(c)          Tenant's Proportionate Share: 35.39%.

 

(d)          Lease Term: Five (5) years.

 

(e)          Target Commencement Date: November 2, 2015

 

(f)          Minimum Annual Rent & Monthly Rental Installment:

 

Period  Minimum Annual Rent/RSF   Monthly Rental Installment  Year 1 
$23.50/RSF  $23,500.00  Year 2  $24.00/RSF  $24,000.00  Year 3  $24.50/RSF 
$24,500.00  Year 4  $25.00/RSF  $25,000.00  Year 5  $25.50/RSF  $25,500.00 

 

(g)          Base Year (for Operating Expenses): Calendar Year 2016.

 

(h)          Security Deposit: $47,000.00.

 

(i)          Permitted Use: General office purposes.

 

(j)          Broker(s): Steve Rees, Jamestown Development, Inc., representing
Tenant and none representing Landlord.

 

(k)          Address for notices and payments are as follows:

 

Landlord: Grove II LLC   540 Maryville Centre Drive, Suite 340   St. Louis,
MO  63141     Tenant: Eclat Pharmaceuticals LLC (prior to occupancy) 702 Spirit
40 Park Dr #108   Chesterfield, Missouri 63005

 

 

 

  

Tenant: Eclat Pharmaceuticals LLC (following occupancy) 16640 Chesterfield Grove
Road, Suite 200   Chesterfield, Missouri 63005

 

(1) Guarantor: Flamel Technologies SA     16640 Chesterfield Grove Road, Suite
200     Chesterfield, Missouri 63005

 

EXHIBITS

Exhibit A - Leased Premises

Exhibit B - Tenant Improvements

Exhibit C - Letter of Understanding

Exhibit D - Rules and Regulations

 

Section 1.02. Lease of Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Leased Premises, under the terms and conditions
herein, together with a non-exclusive right, in common with others, to use the
following (collectively, the "Common Areas"): the areas of the Building and the
underlying land and improvements thereto that are designed for use in common by
all tenants of the Building and their respective employees, agents, customers,
invitees and others.

 

ARTICLE 2 - TERM AND POSSESSION

 

Section 2.01. Term. The Lease Term shall commence as of the date (the
"Commencement Date") that Substantial Completion (as defined in Exhibit B
hereto) of the Tenant Improvements (as defined in Section 2.02 below) occurs.

 

Section 2.02. Construction of Tenant Improvements. Landlord, at Landlord’s cost,
shall construct and install all leasehold improvements to the Leased Premises
(collectively, the "Tenant Improvements") in accordance with Exhibit B attached
hereto and made a part hereof.

 

Section 2.03. Surrender of the Premises. Upon the expiration or earlier
termination of this Lease, Tenant shall, at its sole cost and expense,
immediately (a) surrender the Leased Premises to Landlord in broom-clean
condition and in good order, condition and repair, (b) remove from the Leased
Premises (i) Tenant's Property (as defined in Section 8.01 below), and (ii) any
alterations required to be removed pursuant to Section 7.03 below, and (c)
repair any damage caused by any such removal and restore the Leased Premises to
the condition existing upon the Commencement Date, reasonable wear and tear
excepted. All of Tenant's Property that is not removed within ten (10) days
following Landlord's written demand therefor shall be conclusively deemed to
have been abandoned and Landlord shall be entitled to dispose of such property
at Tenant's cost without incurring any liability to Tenant. This Section 2.03
shall survive the expiration or any earlier termination of this Lease.

 

Section 2.04. Holding Over. If Tenant retains possession of the Leased Premises
after the expiration or earlier termination of this Lease, Tenant shall be a
tenant at sufferance at two hundred percent (200%) of the Monthly Rental
Installment and Annual Rental Adjustment (as hereinafter defined) for the Leased
Premises in effect upon the date of such expiration or earlier termination, and
otherwise upon the terms, covenants and conditions herein specified, so far as
applicable. Acceptance by Landlord of rent after such expiration or earlier
termination shall not result in a renewal of this Lease, nor shall such
acceptance create a month-to-month tenancy. In the event a month-to-month
tenancy is created by operation of law, either party shall have the right to
terminate such month-to-month tenancy upon thirty (30) days' prior written
notice to the other, whether or not said notice is given on the rent paying
date. This Section 2.04 shall in no way constitute a consent by Landlord to any
holding over by Tenant upon the expiration or earlier termination of this Lease,
nor limit Landlord's remedies in such event.

 

-2- 

 

  

ARTICLE 3 - RENT

 

Section 3.01. Base Rent. Tenant shall pay to Landlord the Minimum Annual Rent in
the Monthly Rental Installments in advance, without demand, deduction or offset,
on the Commencement Date and on or before the first day of each and every
calendar month thereafter during the Lease Term. The Monthly Rental Installments
for partial calendar months shall be prorated.

 

Section 3.02. Annual Rental Adjustment Definitions.

 

(a)          "Annual Rental Adjustment" shall mean the amount of Tenant's
Proportionate Share of Operating Expenses for a particular calendar year.

 

(b)          "Operating Expenses" shall mean the amount of all of Landlord's
costs and expenses paid or incurred in operating, repairing, replacing and
maintaining the Building and the Common Areas in good condition and repair for a
particular calendar year (including all additional costs and expenses that
Landlord reasonably determines that it would have paid or incurred during such
year if the Building had been fully occupied), including by way of illustration
and not limitation, the following: all property taxes (real and personal), ad
valorem taxes, and non-ad valorem taxes; all assessment (including levy district
assessments) related to the Building and underlying property; insurance premiums
and deductibles; water, sewer, electrical, gas and other utility charges other
than the separately billed electrical and other charges paid by Tenant or other
tenants in the Building; capital improvements to the extent necessary to comply
with applicable law or which reduce any component cost of the Operating
Expenses; service and other charges incurred in the repair, replacement,
operation and maintenance of the elevators and the heating, ventilation and
air-conditioning system; costs associated with providing fitness and/or
conference facilities, if any; cleaning and other janitorial services; tools and
supplies; repair costs; landscape maintenance costs; access patrols; license,
permit and inspection fees; management fees; administrative fees (not to exceed
10% of the Operating Expense excluding such fee); supplies, costs, wages and
related employee benefits payable for the management, maintenance and operation
of the Building; maintenance, repair and replacement of the driveways, parking
and sidewalk areas (including snow and ice removal), landscaped areas, and
lighting; maintenance and repair costs, dues, fees and assessments incurred
under any covenants, trust indentures or charged by any owners association; and
expenses incurred by Landlord related to disputes of any of the foregoing. The
cost of any Operating Expenses that are capital in nature shall be amortized
over the useful life of the improvement (as reasonably determined by Landlord),
and only the amortized portion shall be included in Operating Expenses.

 

(c)          "Tenant's Proportionate Share of Operating Expenses" shall mean an
amount equal to the product of Tenant's Proportionate Share multiplied by the
difference of the Operating Expenses for the applicable calendar year minus the
Operating Expenses for the Base Year; provided that such amount shall not be
less than zero. All Operating Expenses shall be calculated by Landlord in
accordance with generally accepted accounting principles, consistently applied.

 

Section 3.03. Payment of Additional Rent.

 

(a)          Any amount required to be paid by Tenant hereunder (in addition to
Minimum Annual Rent) and any charges or expenses incurred by Landlord on behalf
of Tenant under the terms of this Lease, except for the Tenant Improvements set
forth in Section 2.02, shall be considered "Additional Rent" payable in the same
manner and upon the same terms and conditions as the Minimum Annual Rent
reserved hereunder, except as set forth herein to the contrary. Any failure on
the part of Tenant to pay such Additional Rent when and as the same shall become
due shall entitle Landlord to the remedies available to it for non-payment of
Minimum Annual Rent.

 

-3- 

 

  

(b)          In addition to the Minimum Annual Rent specified in this Lease,
commencing on January 1, 2017, Tenant shall pay to Landlord as Additional Rent
for the Leased Premises, in each calendar year or partial calendar year
thereafter during the Lease Term, an amount equal to the Annual Rental
Adjustment for such calendar year. Landlord shall estimate the Annual Rental
Adjustment annually, and written notice thereof shall be given to Tenant prior
to the beginning of each calendar year. Tenant shall pay to Landlord each month,
at the same time the Monthly Rental Installment is due, an amount equal to
one-twelfth (1/12) of the estimated Annual Rental Adjustment. If Operating
Expenses increase during a calendar year, Landlord may increase the estimated
Annual Rental Adjustment during such year by giving Tenant written notice to
that effect, and thereafter Tenant shall pay to Landlord, in each of the
remaining months of such year, an amount equal to the amount of such increase in
the estimated Annual Rental Adjustment divided by the number of months remaining
in such year. Within a reasonable time after the end of each calendar year,
Landlord shall prepare and deliver to Tenant a statement showing the actual
Annual Rental Adjustment. Within thirty (30) days after receipt of the
aforementioned statement, Tenant shall pay to Landlord, or Landlord shall credit
against the next rent payment or payments due from Tenant, as the case may be,
the difference between the actual Annual Rental Adjustment for the preceding
calendar year and the estimated amount paid by Tenant during such year. This
Section 3.03 shall survive the expiration or any earlier termination of this
Lease.

 

Section 3.04. Late Charges. Tenant acknowledges that Landlord will incur certain
additional unanticipated administrative and legal costs and expenses if Tenant
fails to pay timely any payment required hereunder. Therefore, in addition to
the other remedies available to Landlord hereunder, if any payment required to
be paid by Tenant to Landlord hereunder shall become overdue, such unpaid amount
shall bear interest from the due date thereof to the date of payment at the
prime rate of interest, as reported in the Wall Street Journal (the "Prime
Rate") plus six percent (6%) per annum.

 

ARTICLE 4 - SECURITY DEPOSIT

 

Upon execution and delivery of this Lease by Tenant, Tenant shall deposit the
Security Deposit with Landlord as security for the performance by Tenant of all
of Tenant's obligations contained in this Lease. In the event of a Default by
Tenant, Landlord may apply all or any part of the Security Deposit to cure all
or any part of such Default; provided, however, that any such application by
Landlord shall not be or be deemed to be an election of remedies by Landlord or
considered or deemed to be liquidated damages. Tenant agrees promptly, upon
demand, to deposit such additional sum with Landlord as may be required to
maintain the full amount of the Security Deposit. All sums held by Landlord
pursuant to this Article 4 shall be without interest and may be commingled by
Landlord. At the end of the Lease Term, provided that there is then no uncured
default or any repairs required to be made by Tenant pursuant to Section 2.03
above or Section 7.03 below, Landlord shall return the Security Deposit to
Tenant within thirty (30) days following the end of the Lease Term. If any
amounts are deducted from the Security Deposit due to repairs performed by
Landlord, an accounting of such repairs and copies of any related invoices shall
be provided to Tenant within thirty (30) days of the termination of this Lease.

 

ARTICLE 5 - OCCUPANCY AND USE

 

Section 5.01. Use. Tenant shall use the Leased Premises for the Permitted Use
and for no other purpose without the prior written consent of Landlord.

 

-4- 

 

  

Section 5.02. Covenants of Tenant Regarding Use.

 

(a)          Tenant shall (i) use and maintain the Leased Premises and conduct
its business thereon in a safe, careful, reputable and lawful manner, (ii)
comply with all covenants that encumber the Building and all laws, rules,
regulations, orders, ordinances, directions and requirements of any governmental
authority or agency, now in force or which may hereafter be in force, including,
without limitation, those which shall impose upon Landlord or Tenant any duty
with respect to or triggered by a change in the use or occupation of, or any
improvement or alteration to, the Leased Premises, and (iii) comply with and
obey all reasonable directions, rules and regulations of Landlord, including the
Building Rules and Regulations attached hereto as Exhibit D and made a part
hereof, as may be modified from time to time by Landlord on reasonable notice to
Tenant.

 

(b)          Tenant shall not do or permit anything to be done in or about the
Leased Premises that will in any way cause a nuisance, obstruct or interfere
with the rights of other tenants or occupants of the Building or injure or annoy
them. Landlord shall not be responsible to Tenant for the non-performance by any
other tenant or occupant of the Building of any of Landlord's directions, rules
and regulations, but agrees that any enforcement thereof shall be done
uniformly. Tenant shall not use the Leased Premises, nor allow the Leased
Premises to be used, for any purpose or in any manner that would (i) invalidate
any policy of insurance now or hereafter carried by Landlord on the Building, or
(ii) increase the rate of premiums payable on any such insurance policy unless
Tenant reimburses Landlord for any increase in premium charged.

 

Section 5.03. Parking. Tenant may utilize up to a maximum of 36 parking spaces
in the parking lot adjacent to the Building at no additional cost to Tenant.
Only one (1) vehicle shall be parked in each space at any one time.

 

Section 5.04. Landlord's Rights Regarding Use. Without limiting any of
Landlord's rights specified elsewhere in this Lease (a) Landlord shall have the
right at any time, without notice to Tenant, to control, change or otherwise
alter the Common Areas in such manner as it deems necessary or proper, so long
as Tenant at all times has reasonable rights of access to the Demised Premises,
and (b) Landlord, its agents, employees and contractors and any mortgagee of the
Building shall have the right to enter any part of the Leased Premises at
reasonable times upon reasonable notice (except in the event of an emergency
where no notice shall be required) for the purposes of examining or inspecting
the same (including, without limitation, testing to confirm Tenant's compliance
with this Lease), showing the same to prospective purchasers, mortgagees or
tenants (but, with respect to prospective tenants, only during the last year of
the Lease Term), and making such repairs, alterations or improvements to the
Leased Premises or the Building as Landlord may deem necessary or desirable,
provided, however, that any such repairs, alterations or improvements shall be
performed in a manner calculated to minimize, to the extent practical, the
impact on Tenant’s business operations. Landlord shall incur no liability to
Tenant for such entry, nor shall such entry constitute an eviction of Tenant or
a termination of this Lease, or entitle Tenant to any abatement of rent
therefor.

 

-5- 

 

  

ARTICLE 6 - UTILITIES AND OTHER BUILDING SERVICES

 

Section 6.01. Services to be Provided. Provided Tenant is not in default,
Landlord shall furnish to Tenant, except as noted below, the following utilities
and other services to the extent reasonably necessary for Tenant's use of the
Leased Premises for the Permitted Use, or as may be required by law or directed
by governmental authority:

 

(a)          Electricity, heating, ventilation and air-conditioning between the
hours of 7:00 a.m. and 6:00 p.m. Monday through Friday and 7:00 a.m. to 1:00
p.m. on Saturday of each week except on legal holidays;

 

(b)          Elevator service;

 

(c)          Water in the Common Areas for lavatory and drinking purposes;

 

(d)          Cleaning and janitorial service in the Leased Premises and Common
Areas on Monday through Friday of each week except legal holidays; provided,
however, Tenant shall be responsible for carpet cleaning other than routine
vacuuming; and

 

(e)          Maintenance of the Common Areas.

 

Section 6.02. Additional Services.

 

(a)          If Tenant requests utilities or building services in addition to
those identified above, or if (i) Tenant uses any of the above utilities or
services in frequency, scope, quality or quantity substantially greater than
that which Landlord determines is used by other commercial office tenants in the
Building (measured proportionately based on space), and (ii) Landlord provides
written notice thereof to Tenant, then Landlord shall use reasonable efforts to
attempt to furnish Tenant with such additional utilities or services. In the
event Landlord is able to and does furnish such additional utilities or
services, the costs thereof (which shall be deemed to mean the cost that Tenant
would have incurred had Tenant contracted directly with the utility company or
service provider) shall be borne by Tenant, who shall reimburse Landlord monthly
for the same as Additional Rent. Landlord shall also have the right to submeter
or separately meter the Leased Premises at Tenant’s sole cost, and Tenant shall
pay such utilities based on the submeter or separate meter; provided, however,
no such additional submeter or separate meter shall be installed if the costs of
installation thereof exceeds $1,000.00 unless the Tenant has provided its prior
written consent to such installation.

 

(b)          If any lights, density of staff, machines or equipment used by
Tenant in the Leased Premises materially affect the temperature otherwise
maintained by the Building's air-conditioning system or generate substantially
more heat in the Leased Premises than that which would normally be generated by
commercial office tenants in the Building using comparable sized space, then
Landlord shall have the right to install any machinery or equipment that
Landlord considers reasonably necessary in order to restore the temperature
balance between the Leased Premises and the rest of the Building, including,
without limitation, equipment that modifies the Building's air-conditioning
system. All costs expended by Landlord to install any such machinery and
equipment and any additional costs of operation and maintenance in connection
therewith shall be borne by Tenant, who shall reimburse Landlord for the same as
provided in this Section 6.02. Prior to installing any such machinery or
equipment, Landlord must provide Tenant with written notice of its intent to
install such equipment, and a period not less than thirty (30) days in which
Tenant may attempt to cure the deficient temperature balance.

 

-6- 

 

  

(c)          If Tenant uses the HVAC outside of those hours listed in Section
6.01, Landlord shall bill Tenant monthly for "After Hours" use of HVAC at the
rate of $100.00 per hour of usage.

 

Section 6.03. Interruption of Services. No interruption or malfunction of any of
the services to be furnished by Landlord hereunder shall constitute an eviction
or disturbance of Tenant's use and possession of Leased Premises, or a breech by
Landlord of any of its obligations hereunder, or render Landlord liable for
damages or entitle Tenant to be relieved of any of its obligations hereunder
(including obligation to pay Rent) or grant Tenant any right of set-off or
recoupment. In the event of any such interruption or malfunction of such
services, however, Landlord agrees to use reasonable diligence to restore such
service.

 

ARTICLE 7 - REPAIRS, MAINTENANCE AND ALTERATIONS

 

Section 7.01. Repair and Maintenance of Building. Landlord shall make all
necessary repairs and replacements to the roof, exterior walls, exterior doors,
windows, corridors and other Common Areas, and Landlord shall keep the Building
in a clean and neat condition and use reasonable efforts to keep all equipment
used in common with other tenants in good condition and repair. The cost of such
repairs, replacements and maintenance shall be included in Operating Expenses to
the extent provided in Section 3.02; provided however, to the extent any such
repairs, replacements or maintenance are required because of the negligence,
misuse or default of Tenant, its employees, agents, contractors, customers or
invitees, Landlord shall make such repairs at Tenant's sole expense.

 

Section 7.02. Repair and Maintenance of Leased Premises. Landlord shall keep and
maintain the Leased Premises in good condition and repair. The cost of such
repairs and maintenance to the Leased Premises shall be included in Operating
Expenses; provided however, to the extent any repairs or maintenance are
required in the Leased Premises because of the negligence, misuse or default of
Tenant, its employees, agents, contractors, customers or invitees or are made at
the specific request of Tenant, Landlord shall make such repairs or perform such
maintenance at Tenant's sole expense. Notwithstanding the above, Tenant shall be
solely responsible for any repair or replacement with respect to Tenant's
Property (as defined in Section 8.01 below) located in the Leased Premises.
Nothing in this Article 7 shall obligate Landlord or Tenant to repair normal
wear and tear to any paint, wall covering or carpet in the Leased Premises.

 

Section 7.03. Alterations. Tenant shall not permit alterations in or to the
Leased Premises unless and until Landlord has approved the plans therefor in
writing. As a condition of such approval, Landlord may require Tenant to remove
the alterations and restore the Leased Premises upon termination of this Lease;
otherwise, all such alterations shall at Landlord's option become a part of the
realty and the property of Landlord, and shall not be removed by Tenant. Tenant
shall ensure that all alterations shall be made in accordance with all
applicable laws, regulations and building codes, in a good and workmanlike
manner and of quality equal to or better than the original construction of the
Building. No person shall be entitled to any lien derived through or under
Tenant for any labor or material furnished to the Leased Premises, and nothing
in this Lease shall be construed to constitute Landlord's consent to the
creation of any lien. If any lien is filed against the Leased Premises for work
claimed to have been done for or material claimed to have been furnished to
Tenant, Tenant shall cause such lien to be discharged of record within thirty
(30) days after filing; provided, however, that Tenant may in good faith contest
the same by appropriate legal proceedings so long as a bond or other security
covering the amount of the lien is furnished to Landlord. Tenant shall indemnify
Landlord from all costs, losses, expenses and reasonable attorneys' fees in
connection with any construction or alteration and any related lien; provided,
however, that the foregoing indemnity shall not apply to with respect to the
construction of the Tenant Improvements.

 

-7- 

 

  

ARTICLE 8 - INDEMNITY AND INSURANCE

 

Section 8.01. Release. All of Tenant's trade fixtures, equipment, inventory and
all other personal property in or about the Leased Premises, the Building or the
Common Areas, which is deemed to include the trade fixtures, equipment,
inventory and personal property of others located in or about the Leased
Premises or Common Areas at the invitation or direction of Tenant (all of which
property shall be referred to herein, collectively, as "Tenant's Property"),
shall be and remain at Tenant's sole risk. Landlord shall not be liable to
Tenant or to any other person for, and Tenant hereby releases Landlord from (a)
any and all liability for theft or damage to Tenant's Property (except to the
extent of the contributory negligence or willful misconduct of Landlord, its
agents, employees or contractors), and (b) any and all liability for any injury
to Tenant or its employees, agents, contractors, guests and invitees in or about
the Leased Premises, the Building or the Common Areas, except to the extent
caused directly by the negligence or willful misconduct of Landlord, its agents,
employees or contractors. Nothing contained in this Section 8.01 shall limit (or
be deemed to limit) the waivers contained in Section 8.06 below. In the event of
any conflict between the provisions of Section 8.06 below and this Section 8.01,
the provisions of Section 8.06 shall prevail. This Section 8.01 shall survive
the expiration or earlier termination of this Lease.

 

Section 8.02. Indemnification by Tenant. Tenant shall protect, defend, indemnify
and hold Landlord, its agents, employees and contractors harmless from and
against any and all claims, damages, demands, penalties, costs, liabilities,
losses, and expenses (including reasonable attorneys' fees and expenses at the
trial and appellate levels) to the extent (a) arising out of or relating to any
act, omission, negligence, or willful misconduct of Tenant or Tenant's agents,
employees, contractors, customers or invitees in or about the Leased Premises,
the Building or the Common Areas, (b) arising out of or relating to any of
Tenant's Property, or (c) arising out of any other act or occurrence within the
Leased Premises, in all such cases except to the extent caused directly by the
negligence or willful misconduct of Landlord, its agents, employees or
contractors. This Section 8.02 shall survive the expiration or earlier
termination of this Lease.

 

Section 8.03. Indemnification by Landlord. Landlord shall protect, defend,
indemnify and hold Tenant, its agents, employees and contractors harmless from
and against any and all claims, damages, demands, penalties, costs, liabilities,
losses and expenses (including reasonable attorneys' fees and expenses at the
trial and appellate levels) to the extent arising out of or relating to any act,
omission, negligence or willful misconduct of Landlord or Landlord's agents,
employees or contractors, customers or invitees in or about the Leased Premises,
the Building or the Common Areas. This Section 8.03 shall survive the expiration
or earlier termination of this Lease.

 

Section 8.04. Tenant's Insurance. During the Lease Term (and any period of early
entry or occupancy or holding over by Tenant, if applicable), Tenant shall
maintain the following types of insurance, in the amounts specified below:

 

(a)          Liability Insurance. Commercial General Liability Insurance (which
insurance shall not exclude blanket contractual liability, broad form property
damage, personal injury, or fire damage coverage) covering the Leased Premises
and Tenant's use thereof against claims for bodily injury or death and property
damage, which insurance shall provide coverage on an occurrence basis with a per
occurrence limit of not less than $1,000,000, for each policy year, which limits
may be satisfied by any combination of primary and excess or umbrella per
occurrence policies.

 

(b)          Property Insurance. Special Form Insurance (which insurance shall
not exclude flood or earthquake) in the amount of the full replacement cost of
Tenant's Property and betterments (including alterations or additions performed
by Tenant pursuant hereto, but excluding those improvements, if any, made
pursuant to Section 2.02 above), which insurance shall include an agreed amount
endorsement waiving coinsurance limitations.

 

-8- 

 

  

(c)          Worker's Compensation Insurance. Worker's Compensation insurance in
amounts required by applicable law.

 

All insurance required by Tenant hereunder shall (i) be issued by one or more
insurance companies reasonably acceptable to Landlord, licensed to do business
in the State in which the Leased Premises is located and having an AM Best's
rating of A IX or better, and (ii) provide that said insurance shall not be
materially changed, canceled or permitted to lapse on less than thirty (30)
days' prior written notice to Landlord. In addition, Tenant's insurance shall
protect Tenant and Landlord as their interests may appear, naming Landlord,
Landlord's managing agent, and any mortgagee requested by Landlord, as
additional insureds under its commercial general liability policies. On or
before the Commencement Date (or the date of any earlier entry or occupancy by
Tenant), and thereafter, within thirty (30) days prior to the expiration of each
such policy, Tenant shall furnish Landlord with certificates of insurance in the
form of ACORD 25 or ACORD 25-S (or other evidence of insurance reasonably
acceptable to Landlord), evidencing all required coverages, together with a copy
of the endorsement(s) to Tenant's commercial general liability policy evidencing
primary and non-contributory coverage afforded to the appropriate additional
insureds. Upon Tenant's receipt of a request from Landlord, Tenant shall provide
Landlord with copies of all insurance policies, including all endorsements,
evidencing the coverages required hereunder. If Tenant fails to carry such
insurance and furnish Landlord with such certificates of insurance or copies of
insurance policies (if applicable), after not less than ten (10) days prior
written notice to Tenant, Landlord may obtain such insurance on Tenant's behalf
and Tenant shall reimburse Landlord upon demand for the cost thereof as
Additional Rent. Landlord reserves the right from time to time to require Tenant
to obtain higher minimum amounts or different types of insurance if it becomes
customary for other landlords of similar buildings in the area to require
similar sized tenants in similar industries to carry insurance of such higher
minimum amounts or of such different types.

 

ARTICLE 9 - CASUALTY

 

In the event of total or partial destruction of the Building or the Leased
Premises by fire or other casualty, Landlord agrees promptly to restore and
repair same; provided, however, Landlord's obligation hereunder with respect to
the Leased Premises shall be limited to the reconstruction of such of the
leasehold improvements as were originally required to be made by Landlord
pursuant to Section 2.02 above, if any. Rent shall proportionately abate during
the time that the Leased Premises or part thereof are unusable because of any
such damage. Notwithstanding the foregoing, if the Leased Premises are (a) so
destroyed that they cannot be repaired or rebuilt within six (6) months from the
casualty date; or (b) destroyed by a casualty that is not covered by insurance
or, if covered, such insurance proceeds are not released by any mortgagee
entitled thereto or are insufficient to rebuild the Building and the Leased
Premises; then, Landlord or Tenant may, upon thirty (30) days' written notice to
Tenant, terminate this Lease with respect to matters thereafter accruing. Tenant
waives any right under applicable laws inconsistent with the terms of this
paragraph.

 

ARTICLE 10 - EMINENT DOMAIN

 

If all or any substantial part of the Building or Common Areas shall be acquired
by the exercise of eminent domain, Landlord may terminate this Lease by giving
written notice to Tenant on or before the date possession thereof is so taken.
If all or any part of the Leased Premises shall be acquired by the exercise of
eminent domain so that the Leased Premises shall become impractical for Tenant
to use for the Permitted Use, Tenant may terminate this Lease by giving written
notice to Landlord as of the date possession thereof is so taken. All damages
awarded shall belong to Landlord; provided, however, that Tenant may claim
dislocation damages if such amount is not subtracted from Landlord's award.

 

-9- 

 

  

ARTICLE 11 - ASSIGNMENT AND SUBLEASE

 

Tenant shall not assign this Lease or sublet the Leased Premises in whole or in
part without Landlord's prior written consent, which consent shall not be
unreasonably withheld. In the event of any permitted assignment or subletting,
Tenant shall remain primarily liable hereunder, and any extension, expansion,
rights of first offer, rights of first refusal or other options granted to
Tenant under this Lease shall be rendered void and of no further force or
effect. The acceptance of rent from any other person shall not be deemed to be a
waiver of any of the provisions of this Lease or to be consent to the assignment
of this Lease or the subletting of the Leased Premises. Any assignment or
sublease consented to by Landlord shall not relieve Tenant (or its assignee)
from obtaining Landlord's consent to any subsequent assignment or sublease.

 

ARTICLE 12 - TRANSFERS BY LANDLORD

 

Section 12.01. Sale of the Building. Landlord shall have the right to sell the
Building at any time during the Lease Term, subject only to the rights of Tenant
hereunder; and such sale shall operate to release Landlord from liability
hereunder after the date of such conveyance; provided that the purchaser shall
have assumed and agreed to carry out any and all of the covenants and
obligations of the Landlord under this Lease.

 

Section 12.02. Estoppel Certificate. Within ten (10) days following receipt of a
written request from Landlord, Tenant shall execute and deliver to Landlord,
without cost to Landlord, an estoppel certificate in such form as Landlord may
reasonably request certifying (a) that this Lease is in full force and effect
and unmodified or stating the nature of any modification, (b) the date to which
rent has been paid, (c) that there are not, to Tenant's knowledge, any uncured
defaults or specifying such defaults if any are claimed, and (d) any other
matters or state of facts reasonably required respecting this Lease. Such
estoppel may be relied upon by Landlord and by any purchaser or mortgagee of the
Building.

 

Section 12.03. Subordination. Landlord shall have the right to subordinate this
Lease to any mortgage, deed to secure debt, deed of trust or other instrument in
the nature thereof, and any amendments or modifications thereto (collectively, a
"Mortgage") presently existing or hereafter encumbering the Building by so
declaring in such Mortgage. Within ten (10) days following receipt of a written
request from Landlord or mortgagee, Tenant shall execute and deliver to Landlord
or mortgagee, without cost, any instrument that Landlord deems reasonably
necessary or desirable to confirm the subordination of this Lease.
Notwithstanding the foregoing, if the holder of the Mortgage shall take title to
the Leased Premises through foreclosure or deed in lieu of foreclosure, Tenant
shall be allowed to continue in possession of the Leased Premises as provided
for in this Lease so long as Tenant is not in Default.

 

ARTICLE 13 - DEFAULT AND REMEDY

 

Section 13.01. Default. The occurrence of any of the following shall be a
"Default":

 

(a)          Tenant fails to pay any Monthly Rental Installments or Additional
Rent within ten (10) days after the same is due;

 

(b)          Tenant fails to perform or observe any other term, condition,
covenant or obligation required under this Lease for a period of thirty (30)
days after written notice thereof from Landlord; provided, however, that if the
nature of Tenant's default is such that more than thirty (30) days are
reasonably required to cure, then such default shall be deemed to have been
cured if Tenant commences such performance within said thirty (30) day period
and thereafter diligently completes the required action within a reasonable
time;

 

-10- 

 

  

(c)          Tenant shall vacate or abandon the Leased Premises, or fail to
occupy the Leased Premises or any substantial portion thereof for a period of
not less than thirty consecutive (30) days;

 

(d)          Tenant shall assign or sublet all or a portion of the Leased
Premises in contravention of the provisions of Article 11 of this Lease; or

 

(e)          All or substantially all of Tenant's assets in the Leased Premises
or Tenant's interest in this Lease are attached or levied under execution (and
Tenant does not discharge the same within sixty (60) days thereafter); a
petition in bankruptcy, insolvency or for reorganization or arrangement is filed
by or against Tenant (and Tenant fails to secure a stay or discharge thereof
within sixty (60) days thereafter); Tenant is insolvent and unable to pay its
debts as they become due; Tenant makes a general assignment for the benefit of
creditors; Tenant files a petition to declare bankruptcy or seeking a plan of
reorganization; the appointment of a receiver or trustee in bankruptcy for
Tenant or its assets if such receivership has not been vacated or set aside
within sixty (60) days thereafter; or, dissolution or other termination of
Tenant's corporate charter if Tenant is a corporation.

 

Section 13.02. Remedies. Upon the occurrence of any Default, Landlord shall have
the following rights and remedies, in addition to those stated elsewhere in this
Lease and those allowed by law or in equity, any one or more of which may be
exercised without further notice to Tenant:

 

(a)          Landlord may re-enter the Leased Premises and cure any Default of
Tenant, and Tenant shall reimburse Landlord as Additional Rent for any costs and
expenses which Landlord thereby incurs; and Landlord shall not be liable to
Tenant for any loss or damage which Tenant may sustain by reason of Landlord's
action.

 

(b)          Without terminating this Lease, Landlord may terminate Tenant's
right to possession of the Leased Premises, and thereafter, neither Tenant nor
any person claiming under or through Tenant shall be entitled to possession of
the Leased Premises, and Tenant shall immediately surrender the Leased Premises
to Landlord, and Landlord may re-enter the Leased Premises and dispossess Tenant
and any other occupants of the Leased Premises by any lawful means and may
remove their effects, without prejudice to any other remedy that Landlord may
have. Upon termination of possession, Landlord may (i) re-let all or any part
thereof for a term different from that which would otherwise have constituted
the balance of the Lease Term and for rent and on terms and conditions different
from those contained herein, whereupon Tenant shall be immediately obligated to
pay to Landlord an amount equal to the present value (discounted at the Prime
Rate) of the difference between the rent provided for herein and that provided
for in any lease covering a subsequent re-letting of the Leased Premises, for
the period which would otherwise have constituted the balance of the Lease Term
(the "Accelerated Rent Difference"), or (ii) without re-letting, declare the
present value (discounted at the Prime Rate) of all rent which would have been
due under this Lease for the balance of the Lease Term to be immediately due and
payable as liquidated damages (the "Accelerated Rent"). Upon termination of
possession, Tenant shall be obligated to pay to Landlord (A) the Accelerated
Rent Difference or the Accelerated Rent, whichever is applicable, (B) all loss
or damage that Landlord may sustain by reason of Tenant's Default ("Default
Damages"), which shall include, without limitation, expenses of preparing the
Leased Premises for re-letting, demolition, repairs, tenant finish improvements,
brokers' commissions and attorneys' fees, and (C) all unpaid Minimum Annual Rent
and Additional Rent that accrued prior to the date of termination of possession,
plus any interest and late fees due hereunder (the "Prior Obligations").

 

-11- 

 

  

(c)          Landlord may terminate this Lease and declare the Accelerated Rent
to be immediately due and payable, whereupon Tenant shall be obligated to pay to
Landlord (i) the Accelerated Rent, (ii) all of Landlord's Default Damages, and
(iii) all Prior Obligations. It is expressly agreed and understood that all of
Tenant's liabilities and obligations set forth in this subsection (c) shall
survive termination.

 

(d)          Landlord and Tenant acknowledge and agree that the payment of the
Accelerated Rent Difference or the Accelerated Rent as set above shall not be
deemed a penalty, but merely shall constitute payment of liquidated damages, it
being understood that actual damages to Landlord are extremely difficult, if not
impossible, to ascertain. Neither the filing of a dispossessory proceeding nor
an eviction of personalty in the Leased Premises shall be deemed to terminate
this Lease.

 

(e)          Landlord may sue for injunctive relief or to recover damages for
any loss resulting from the Default.

 

Section 13.03. Landlord's Default and Tenant's Remedies. Landlord shall be in
default if it fails to perform any term, condition, covenant or obligation
required under this Lease for a period of thirty (30) days after written notice
thereof from Tenant to Landlord; provided, however, that if the term, condition,
covenant or obligation to be performed by Landlord is such that it cannot
reasonably be performed within thirty (30) days, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty-day
period and thereafter diligently undertakes to complete the same. Upon the
occurrence of any such default, Tenant may sue for injunctive relief or to
recover damages for any loss directly resulting from the breach, but Tenant
shall not be entitled to terminate this Lease or withhold, offset or abate any
sums due hereunder.

 

 

Section 13.04. Nonwaiver of Defaults. Neither party's failure or delay in
exercising any of its rights or remedies or other provisions of this Lease shall
constitute a waiver thereof or affect its right thereafter to exercise or
enforce such right or remedy or other provision. No waiver of any default shall
be deemed to be a waiver of any other default. Landlord's receipt of less than
the full rent due shall not be construed to be other than a payment on account
of rent then due, nor shall any statement on Tenant's check or any letter
accompanying Tenant's check be deemed an accord and satisfaction. No act or
omission by Landlord or its employees or agents during the Lease Term shall be
deemed an acceptance of a surrender of the Leased Premises, and no agreement to
accept such a surrender shall be valid unless in writing and signed by Landlord.

 

Section 13.06. Attorneys' Fees. If either party defaults in the performance or
observance of any of the terms, conditions, covenants or obligations contained
in this Lease and the non-defaulting party obtains a judgment against the
defaulting party, then the defaulting party agrees to reimburse the
non-defaulting party for reasonable attorneys' fees incurred in connection
therewith. In addition, if a monetary Default shall occur and Landlord engages
outside counsel to exercise its remedies hereunder, and then Tenant cures such
monetary Default, Tenant shall pay to Landlord, on demand, all expenses incurred
by Landlord as a result thereof, including reasonable attorneys' fees, court
costs and expenses actually incurred.

 

-12- 

 

  

ARTICLE 14 - RESERVED

 

Reserved.

 

ARTICLE 15 - TENANT'S RESPONSIBILITY REGARDING

ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES

 

Section 15.01. Environmental Definitions.

 

(a)          "Environmental Laws" shall mean all present or future federal,
state and municipal laws, ordinances, rules and regulations applicable to the
environmental and ecological condition of the Leased Premises, and the rules and
regulations of the Federal Environmental Protection Agency and any other
federal, state or municipal agency or governmental board or entity having
jurisdiction over the Leased Premises.

 

(b)          "Hazardous Substances" shall mean those substances included within
the definitions of "hazardous substances," "hazardous materials," "toxic
substances" "solid waste" or "infectious waste" under Environmental Laws and
petroleum products.

 

Section 15.02. Restrictions on Tenant. Tenant shall not cause or permit the use,
generation, release, manufacture, refining, production, processing, storage or
disposal of any Hazardous Substances on, under or about the Leased Premises, or
the transportation to or from the Leased Premises of any Hazardous Substances,
except as necessary and appropriate for its Permitted Use in which case the use,
storage or disposal of such Hazardous Substances shall be performed in
compliance with the Environmental Laws and the highest standards prevailing in
the industry.

 

Section 15.03. Notices, Affidavits, Etc. Tenant shall immediately (a) notify
Landlord of (i) any violation by Tenant, its employees, agents, representatives,
customers, invitees or contractors of any Environmental Laws on, under or about
the Leased Premises, or (ii) the presence or suspected presence of any Hazardous
Substances on, under or about the Leased Premises, and (b) deliver to Landlord
any notice received by Tenant relating to (a)(i) and (a)(ii) above from any
source. Tenant shall execute affidavits, representations and the like within
five (5) days of Landlord's request therefor concerning Tenant's best knowledge
and belief regarding the presence of any Hazardous Substances on, under or about
the Leased Premises.

 

Section 15.04. Tenant's Indemnification. Tenant shall indemnify Landlord from
any and all claims, losses, liabilities, costs, expenses and damages, including
attorneys' fees, costs of testing and remediation costs, incurred by Landlord in
connection with any breach by Tenant of its obligations under this Article 15.
The covenants and obligations under this Article 15 shall survive the expiration
or earlier termination of this Lease.

 

Section 15.05. Existing Conditions. Notwithstanding anything contained in this
Article 15 to the contrary, Tenant shall not have any liability to Landlord
under this Article 15 resulting from any conditions existing, or events
occurring, or any Hazardous Substances existing, generated or released, at, in,
on, under or in connection with the Leased Premises prior to the Commencement
Date of this Lease (or any earlier occupancy of the Leased Premises by Tenant)
except to the extent Tenant materially exacerbates the same. Landlord shall
indemnify Tenant, its agents, employees and contractors from any and all claims,
losses, liabilities, costs, expenses and damages, including attorneys' fees,
costs of testing and remediation costs, incurred by Tenant in connection with
any Hazardous Substances existing, generated or released, at, in, on, under or
in connection with the Leased Premises prior to the Commencement Date of this
Lease.

 

-13- 

 

  

ARTICLE 16 - MISCELLANEOUS

 

Section 16.01. Benefit of Landlord and Tenant. This Lease shall inure to the
benefit of and be binding upon Landlord and Tenant and their respective
successors and assigns.

 

Section 16.02. Governing Law. This Lease shall be governed in accordance with
the laws of the State of Missouri.

 

Section 16.03. Force Majeure. Landlord and Tenant (except with respect to the
payment of any monetary obligation) shall be excused for the period of any delay
in the performance of any obligation hereunder when such delay is occasioned by
causes beyond its control, including but not limited to work stoppages,
boycotts, slowdowns or strikes; shortages of materials, equipment, labor or
energy; unusual weather conditions; or acts or omissions of governmental or
political bodies.

 

Section 16.04. Examination of Lease. Submission of this instrument by Landlord
to Tenant for examination or signature does not constitute an offer by Landlord
to lease the Leased Premises. This Lease shall become effective, if at all, only
upon the execution by and delivery to both Landlord and Tenant. Execution and
delivery of this Lease by Tenant to Landlord constitutes an offer to lease the
Leased Premises on the terms contained herein. The offer by Tenant will be
irrevocable until 6:00 p.m. EST, fifteen (15) days after the date Landlord
receives the Lease executed by Tenant.

 

Section 16.05. Indemnification for Leasing Commissions. The parties hereby
represent and warrant that the only real estate brokers involved in the
negotiation and execution of this Lease are the Brokers and that no other party
is entitled, as a result of the actions of the respective party, to a commission
or other fee resulting from the execution of this Lease. Each party shall
indemnify the other from any and all liability for the breach of this
representation and warranty on its part and shall pay any compensation to any
other broker or person who may be entitled thereto. Landlord, at its own cost,
shall pay any commissions due Brokers based on this Lease pursuant to separate
agreements between Landlord and Brokers.

 

Section 16.06. Notices. Any notice required or permitted to be given under this
Lease or by law shall be deemed to have been given if it is written and
delivered in person or by overnight courier or mailed by certified mail, postage
prepaid, to the party who is to receive such notice at the address specified in
Section 1.01(l). If sent by overnight courier, the notice shall be deemed to
have been given one (1) day after sending. If mailed, the notice shall be deemed
to have been given on the date that is three (3) business days following
mailing. Either party may change its address by giving written notice thereof to
the other party.

 

Section 16.07. Partial Invalidity; Complete Agreement. If any provision of this
Lease shall be held to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect. This Lease represents the
entire agreement between Landlord and Tenant covering everything agreed upon or
understood in this transaction. There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof or in effect between the
parties. No change or addition shall be made to this Lease except by a written
agreement executed by Landlord and Tenant.

 

Section 16.08. Financial Statements. During the Lease Term and any extensions
thereof, Tenant shall provide to Landlord on an annual basis, within ninety (90)
days following the end of Tenant's fiscal year, a copy of Tenant's most recent
financial statements prepared as of the end of Tenant's fiscal year. Such
financial statements shall be signed by Tenant or an officer of Tenant, if
applicable, who shall attest to the truth and accuracy of the information set
forth in such statements. All financial statements provided by Tenant to
Landlord hereunder shall be prepared in conformity with generally accepted
accounting principles, consistently applied.

 

-14- 

 

  

Section 16.09. Representations and Warranties.

 

(a)          Tenant hereby represents and warrants that (i) Tenant is duly
organized, validly existing and in good standing (if applicable) in accordance
with the laws of the State under which it was organized; (ii) Tenant is
authorized to do business in the State where the Building is located; and (iii)
the individual(s) executing and delivering this Lease on behalf of Tenant has
been properly authorized to do so, and such execution and delivery shall bind
Tenant to its terms.

 

(b)          Landlord hereby represents and warrants that (i) Landlord is duly
organized, validly existing and in good standing (if applicable) in accordance
with the laws of the State under which it was organized; (ii) Landlord is
authorized to do business in the State where the Building is located; and (iii)
the individual(s) executing and delivering this Lease on behalf of Landlord has
been properly authorized to do so, and such execution and delivery shall bind
Landlord to its terms.

 

Section 16.10. Signage. Landlord, at its cost and expense, shall provide Tenant
with Building standard signage on the main Building directory. Landlord may
install such other signs, advertisements, notices or tenant identification
information on the Building directory, tenant access doors or other areas of the
Building, as it shall deem necessary or proper. Tenant shall not place any
exterior signs on the Leased Premises or interior signs visible from the
exterior of the Leased Premises without the prior written consent of Landlord.
Notwithstanding any other provision of this Lease to the contrary, Landlord may
immediately remove any sign(s) placed by Tenant in violation of this Section.

 

Section 16.11. Consent. Where the consent of a party is required, such consent
will not be unreasonably withheld.

 

Section 16.12. Time. Time is of the essence of each term and provision of this
Lease.

 

Section 16.13. Patriot Act. Each of Landlord and Tenant, each as to itself,
hereby represents its compliance with all applicable anti-money laundering laws,
including, without limitation, the USA Patriot Act, and the laws administered by
the United States Treasury Department's Office of Foreign Assets Control,
including, without limitation, Executive Order 13224 ("Executive Order"). Each
of Landlord and Tenant further represents (i) that it is not, and it is not
owned or controlled directly or indirectly by any person or entity, on the SDN
List published by the United States Treasury Department's Office of Foreign
Assets Control and (ii) that it is not a person otherwise identified by
government or legal authority as a person with whom a U.S. Person is prohibited
from transacting business. As of the date hereof, a list of such designations
and the text of the Executive Order are published under the internet website
address www.ustreas.gov/offices/enforcement/ofac.

 

-15- 

 

  

Section 16.14. Option to Extend.

 

(a)          Grant and Exercise of Option. Provided that (i) no Default by
Tenant has occurred and is then continuing, (ii) the creditworthiness of Tenant
is then reasonably acceptable to Landlord and (iii) Tenant originally named
herein or its Permitted Transferee remains in possession of and has been
continuously operating in the entire Leased Premises throughout the Lease Term,
Tenant shall have one (1) option to extend the Lease Term for one (1) additional
period of five (5) years (the "Extension Term"). The Extension Term shall be
upon the same terms and conditions contained in the Lease except (x) Tenant
shall not have any further option to extend, (y) any improvement allowances or
other concessions applicable to the Leased Premises under the Lease shall not
apply to the Extension Term, and (z) the Minimum Annual Rent shall be adjusted
as set forth herein ("Rent Adjustment"). Tenant shall exercise such option by
delivering to Landlord, no later than nine (9) months prior to the expiration of
the current Lease Term, written notice of Tenant's desire to extend the Lease
Term. Tenant's failure to properly exercise such option shall be deemed a waiver
of such option. If Tenant properly exercises its option to extend, Landlord
shall notify Tenant of the Rent Adjustment no later than ninety (90) days prior
to the commencement of the Extension Term. Tenant shall be deemed to have
accepted the Rent Adjustment if it fails to deliver to Landlord a written
objection thereto within ten (10) business days after receipt thereof. If Tenant
properly exercises its option to extend, Landlord and Tenant shall execute an
amendment to the Lease (or, at Landlord's option, a new lease in the same form
as this Lease) reflecting the terms and conditions of the Extension Term within
thirty (30) days after Tenant's acceptance (or deemed acceptance) of the Rent
Adjustment.

 

(b)          Rent Adjustment. The Minimum Annual Rent for the Extension Term
shall be an amount equal to the prevailing market rate for space of comparable
size and quality in the Chesterfield, Missouri submarket; provided, however,
that in no event shall the Minimum Annual Rent during the Extension Term be less
than an amount equal to $24.00 per rentable square foot. The Monthly Rental
Installments shall be an amount equal to one-twelfth (1/12) of the Minimum
Annual Rent for the Extension Term and shall be paid at the same time and in the
same manner as provided in this Lease.

 

Section 16.15. Furniture. Tenant shall be permitted to use certain furniture
currently in the Leased Premises. The specific furniture shall be agreed upon by
Landlord and Tenant prior to the Commencement Date and an inventory thereof
shall be prepared and signed by Landlord and Tenant. The furniture shall remain
the property of Landlord and upon termination of this Lease all such furniture
shall remain in the Leased Premises. Reasonable care shall be taken with all
furniture and Landlord shall not be responsible for repairs and maintenance of
furniture.

 

[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

 

-16- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

  LANDLORD:       GROVE II LLC,   a Missouri limited liability company       By:
/s/ Christopher Pelligreen   Name: Christopher Pelligreen   Title: Authorized
Signatory

 

STATE OF MISSOURI )   ) SS: COUNTY OF ST. LOUIS )

 

Before me, a Notary Public in and for said County and State, personally appeared
_________________, by me known and by me known to be the _________________ of
Grove II LLC, who acknowledged the execution of the foregoing instrument on
behalf of said limited liability company as its free act and deed.

 

WITNESS my hand and Notarial Seal this _____ day of _________________, 2015.

 

      Notary Public           (Printed Signature)

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

-17- 

 

 

  TENANT:       ECLAT PHARMACEUTICALS LLC,   a Delaware limited liability
company       By: /s/ Michael S. Anderson   Name: Michael S. Anderson   Title:
Authorized Signatory

 

STATE OF MISSOURI )   ) SS: COUNTY OF ST. LOUIS )

 

Before me, a Notary Public in and for said County and State, personally appeared
_________________, by me known to be the _________________ of Eclat
Pharmaceuticals LLC, who acknowledged the execution of the foregoing instrument
on behalf of said limited liability company as its free act and deed.

 

WITNESS my hand and Notarial Seal this _____ day of _________________, 2015.

 

 

      Notary Public           (Printed Signature)

 

-18- 

 

  

EXHIBIT A

 

ILLUSTRATION OF LEASED PREMISES

 

[DRAWING ATTACHED]

 

Exhibit A

Page 1 of 1

 

 

EXHIBIT B

 

TENANT IMPROVEMENTS

 

1.          Landlord's Obligations. Tenant has personally inspected the Leased
Premises and accepts the same "AS IS" without representation or warranty by
Landlord of any kind and with the understanding that Landlord shall have no
responsibility with respect thereto except to construct and install within the
Leased Premises, in a good and workmanlike manner, the Tenant Improvements, in
accordance with this Exhibit B, and to deliver the Leased Premises to Tenant
“broom clean” and in good condition and repair on the date of Substantial
Completion. "Substantial Completion" (or any grammatical variation thereof)
shall mean completion of construction of the Tenant Improvements, subject only
to punch-list items to be identified by Landlord and Tenant in a joint
inspection of the Leased Premises prior to Tenant's occupancy

 

2.          Scope of Work. Landlord shall complete the following work prior to
the date of Substantial Completion:

 

·Construct new demising walls where indicated in the attached drawing.

·Install four (4) new offices where indicated in the attached drawing.

·Install/remove doorways where indicated in the attached drawing.

·Replace carpet in Leased Premises, excluding reception area, conference room
and kitchen.

·Replace carpet in kitchen with tile.

·Paint existing and new drywall surfaces.

 

3.          Schedule and Early Occupancy. Landlord shall provide Tenant with a
proposed schedule for the construction and installation of the Tenant
Improvements and shall notify Tenant of any material changes to said schedule.
Tenant agrees to coordinate with Landlord regarding the installation of Tenant's
phone/data wiring and any other trade related fixtures that will need to be
installed in the Leased Premises prior to Substantial Completion. In addition,
if and to the extent permitted by applicable laws, rules and ordinances,
Landlord will give Tenant access to the Leased Premises prior to the scheduled
date for Substantial Completion (as may be modified from time to time) in order
to install fixtures, equipment and phone/data wiring and otherwise prepare the
Leased Premises for occupancy, which right shall expressly exclude making any
structural modifications. During any entry prior to the Commencement Date,
Tenant shall: (a) comply with all terms and conditions of this Lease other than
the obligation to pay rent, (b) not interfere with Landlord's completion of the
Tenant Improvements, (c) cause its personnel and contractors to comply with the
terms and conditions of Landlord's rules of conduct (which Landlord agrees to
furnish to Tenant upon request), and (d) not begin operation of its business
therein. Tenant acknowledges that Tenant shall be responsible for obtaining all
applicable permits and inspections relating to any such entry by Tenant.

 

 Exhibit B  Page 1 of 2 

 

  

4.          Tenant Delay. Notwithstanding anything to the contrary contained in
the Lease, if Substantial Completion of the Tenant Improvements is delayed
beyond the Target Commencement Date as a result of Tenant Delay (as hereinafter
defined), then, for purposes of determining the Commencement Date, Substantial
Completion of the Tenant Improvements shall be deemed to have occurred on the
date that Substantial Completion of the Tenant Improvements would have occurred
but for such Tenant Delay. Without limiting the foregoing, Landlord shall use
commercially reasonable speed and diligence to Substantially Complete the Tenant
Improvements on or before the Target Commencement Date. "Tenant Delay" shall
mean any delay in the completion of the Tenant Improvements attributable to
Tenant, including, without limitation (i) Tenant's failure to meet any time
deadlines specified herein, (ii) changes to the Tenant Improvements requested by
Tenant after the date hereof, (iii) the performance of any other work in the
Leased Premises by any person, firm or corporation employed by or on behalf of
Tenant, or any failure to complete or delay in completion of such work, (iv)
Landlord's inability to obtain an occupancy permit for the Leased Premises
because of the need for completion of all or a portion of improvements being
installed in the Leased Premises directly by Tenant, and (v) any other act or
omission of Tenant.

 

5.          Letter of Understanding. Promptly following the Commencement Date,
Tenant shall execute Landlord's Letter of Understanding in substantially the
form attached hereto as Exhibit C and made a part hereof, acknowledging (a) the
Commencement Date of this Lease, and (b) except for any punchlist items, that
Tenant has accepted the Leased Premises. If Tenant takes possession of and
occupies the Leased Premises, Tenant shall be deemed to have accepted the Leased
Premises and that the condition of the Leased Premises and the Building was at
the time satisfactory and in conformity with the provisions of this Lease in all
respects, subject to any punch-list items.

 

[DRAWING ATTACHED]

 

 Exhibit B  Page 2 of 2 

 

  

EXHIBIT C

 

LETTER OF UNDERSTANDING

 

Grove II LLC

540 Maryville Centre Drive, Suite 340

St. Louis, MO 63141

 

RE:Office Lease dated as of _____________ ____, 2015 between Grove II LLC
("Landlord") and Eclat Pharmaceuticals LLC ("Tenant"), for 16640 Chesterfield
Grove Road, Suite 200, Chesterfield, Missouri 63005 (the "Leased Premises").

 

Dear _________________________:

 

The undersigned, on behalf of Tenant, certifies to Landlord as follows:

 

1.The Commencement Date under the Lease is _____________________________.

 

2.The rent commencement date is _____________________________.

 

3.The expiration date of the Lease (subject to extension as provided therein) is
_____________________________.

 

4.The Lease (including amendments or guaranty, if any) is the entire agreement
between Landlord and Tenant as to the leasing of the Leased Premises and is in
full force and effect.

 

5.The Landlord has completed the Tenant Improvements and Tenant has accepted the
Leased Premises as of the Commencement Date.

 

6.To the best of the undersigned's knowledge, there are no uncured events of
default by either Tenant or Landlord under the Lease.

 

IN WITNESS WHEREOF, the undersigned has caused this Letter of Understanding to
be executed this ____ day of _________________, 20___.

 

  ECLAT PHARMACEUTICALS LLC,   a Delaware limited liability company         By:
    Name:     Title:  

 

Exhibit C

Page 1 of 1

 

  

EXHIBIT D

 

RULES AND REGULATIONS

 

OFFICE RULES AND REGULATIONS

 

1.          Tenant shall not display, inscribe, paint or affix any sign,
picture, showcase, advertisement or notice on any part of the outside or inside
of the Building, or on or about the Leased Premises, without the prior written
consent of Landlord, and then only of such color, size, style and material as
approved by Landlord. Landlord reserves the right to remove such items placed in
the lobbies or corridors or in front of the Building, other than those above
provided for, without notice, and at Tenant's expense.

 

2.          All informational signs to be placed on Tenant's access door must be
specified by Landlord or someone designated by it, and the actual cost
(including installation) thereof shall be paid by the Tenant. Tenant shall not
install or cause to be installed, without Landlord's consent, any shades,
blinds, awnings and screens. Tenant shall remove all such signs, shades, blinds,
awnings and screens from the Building and the Leased Premises at the end of its
tenancy or Landlord may cause the removal to be done at Tenant's expense.

 

3.          Tenant shall not make any additions to, or alterations in, any part
of the Building or Leased Premise by putting up or changing any partition,
doors, windows, nor shall there be any nailing, boring, or screwing into the
woodwork or walls, nor painting done without the prior written consent of
Landlord in each instance. Any and all additions and alterations to the Leased
Premises shall be at Tenant's expense.

 

4.          All glass, locks and trimmings in or about the doors or windows, and
all electric globes and shades belonging to the Building or Leased Premises
shall be kept whole and, whenever broken by any Tenant, shall be immediately
replaced or repaired and put in order by such Tenant to the satisfaction of
Landlord.

 

5.          Tenant shall not place additional locks upon any door of the Leased
Premises, nor permit any duplicate keys to be made, but if more than two keys
for any door are desired, the additional number must be procured from Landlord
and paid for by Tenant. Tenant shall surrender all keys to the Leased Premises
and Building at the end of its tenancy.

 

6.          If Tenant desires telegraph, telephone or data connections, Landlord
will direct the electricians (whether hired by Landlord or Tenant) as to where
the wires are to be introduced at Tenant's expense, and without such direction
no boring or cutting for wires shall be permitted.

 

7.          Landlord reserves the right to prescribe the weight and proper
position of safes and mechanical equipment. All safes, furniture, boxes and
bulky articles and packages and any items similar to the foregoing (all of the
foregoing being referred to as the "Items") shall be moved into or out of the
Building or from one part of the Building to another under the supervision of
Landlord and at such times and according to such regulations as may be
designated from time to time by Landlord. The Items shall be carried up or down
only in the elevator and at the entrance designated by Landlord. Tenant shall be
responsible for all damage to the walls, floors or other parts of the Building
caused by or connected with any moving, or caused by and Item while in the
Building. Tenant shall not place any engine, boiler or other machinery upon the
Leased Premises.

 

Exhibit D

Page 1 of 3

 

  

8.          Tenant shall not do or permit anything to be done in the Leased
Premises, or bring or keep anything therein which will in any way increase the
rate of insurance on the Building, or on property kept therein; or anything
which will be dangerous to life, or limb, or which will lend to create a
nuisance or injure the reputation of the Building; or use flammable liquid,
camphene, alcohol, kerosene or anything except steam, gas or electricity in
lighting or heating the Leased Premises; or bring into the Leased Premises or
keep therein any heating or lighting apparatus, except floor and desk lamps,
other than that provided by Landlord; or install any air conditioning or
air-cooling apparatus without the written consent of Landlord; or obstruct or
interfere with the rights of other tenants or Landlord; or in any way injure or
annoy them, or conflict with the laws relating to fires, or with the regulations
of the Fire Department, or with any insurance policy upon the Building or any
part thereof; or conflict with any of the laws, rules or regulations of any
governmental agency or municipality having jurisdiction.

 

9.          Tenant shall not use the Leased Premises for an illegal or immoral
purpose. Tenant shall not sell or distribute beer, wine or intoxicating liquor
in the Building without the written consent of Landlord in each instance.

 

10.         Tenant shall not occupy or use any room or rooms as sleeping or
lodging apartments.

 

11.         The sidewalk, passages, lobbies, corridors, elevator and stairways
shall not be obstructed by Tenant, or used except for ingress and egress to the
Leased Premises.

 

12.         The doors, skylights, windows and transoms that reflect or admit
light into passageways or any areas in the Building, shall not be covered or
obstructed by Tenant. Nothing shall be thrown by the Tenant, its agents,
employees, invitees and guests, out of the windows or door, or down the passages
or skylights of the Building.

 

13.         Tenant, its agents, employees, invitees and guests shall not make
noise, cause disturbances or vibrations or use or operate any electrical or
electronic devices or any other devices that emit sounds or disturbances, or
create odors that interfere or annoy in any way the other tenants, their agents,
employees, invitees and guests. Tenant shall not conduct auctions in the Leased
Premises nor make any room-to-room canvass to solicit business from other
tenants in the Building.

 

14.         Tenant shall not cause or allow to be caused any waste or misuse of
water or other utilities. Building equipment and utilities shall not be used for
any purpose other than those for which they were constructed, and any damage
resulting to them from misuse shall be borne by the tenant causing same.

 

15.         Tenant shall, when leaving the Leased Premises at close of business,
or when the Leased Premises are unoccupied at any time, lock doors, and in the
event of any default or carelessness in this respect, shall be liable for all
injury sustained by other tenants, by Landlord, or by either of them, for
damages resulting from such default or carelessness.

 

16.         Tenant shall not allow any animals or birds in any part of the
Building without the consent of Landlord.

 

17.         Any person or persons, other than the janitorial staff of Landlord,
who shall be employed for the purpose of cleaning the Leased Premises, shall be
employed at Tenant's expense, and Landlord shall be in no way responsible for
any loss of property on or from the Leased Premises, however occurring, or any
damage done to the furniture or other effects of any tenant, by any cleaning
contractor furnished by Tenant or anyone under him. Tenant will report any lack
of attention in service of the Building to Landlord.

 

18.         Landlord shall have the right, with pass key or otherwise, to enter
any Leased Premises at any time with 24 hours’ notice or in case of emergency,
or times to examine the same or to make such repairs or alterations as it shall
deem necessary for the safety, preservation or improvement of the Building or
the Leased Premises, or for the purpose of cleaning, watching or inspecting same
and, during the last six (6) months of the term of the Lease, may show the
premises to prospective tenants and put up customary "For Rent" signs.

 

Exhibit D

Page 2 of 3

 

 



19.         Tenant shall not accumulate or store in the Leased Premises any
waste paper, discarded records, books, paper, files, rubbish or other
combustible matter.

 

20.         The Landlord reserves the right to exclude from the Building all
drunken and disorderly persons, solicitors, persons creating a disturbance and
persons entering in crowds or in such unusual numbers as to cause inconvenience
to the tenants of the Building.

 

21.         Landlord reserves the rights to vending services in the Building.

 

22.         Building hours are as follows:

 

Monday through Friday 7:00 A.:M. - 6:00 P.M. Saturday 7:00 A.M. - 1:00 P.M.
Sunday and Legal Holidays None

 

23.         All smoking of cigarettes, cigars, pipes, etc., is prohibited within
the Building or within fifty (50’) feet of any entrance thereto.

 

It is Landlord's desire to maintain in the Building and Common Areas the highest
standard of dignity and good taste consistent with comfort and convenience for
tenants. Any action or condition not meeting this high standard should be
reported directly to Landlord. The Landlord reserves the right to make such
other and further rules and regulations as in its judgment may from time to time
be necessary for the safety, care and cleanliness of the Building and Common
Areas, and for the preservation of good order therein.

 

Exhibit D

Page 3 of 3

